NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 01 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARTIN H. ESCOBAR,                               No. 10-16946

              Plaintiff - Appellant,             D.C. No. 4:10-cv-00249-SRB

  and
                                                 MEMORANDUM *
CITY OF FLAGSTAFF; CITY OF SAN
LUIS; CITY OF SOMERTON; CITY OF
TOLLESON,

              Intervenor-Plaintiffs,

  v.

JAN BREWER, Governor of the State of
Arizona, in her official and individual
capacities,

              Defendant - Appellee,

  and

CITY OF TUCSON, a municipal
corporation; CITY OF PHOENIX,

              Defendants.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                      Argued and Submitted November 18, 2011
                              San Francisco, California

Before: FARRIS, NOONAN, and BEA, Circuit Judges.

      The district court dismissed this case on the ground that plaintiff-Appellant

Escobar lacks standing to bring his challenges to Arizona’s 2010 immigration law

known as S.B. 1070. On appeal, Escobar contends: (1) that he has standing as a

police officer “mandated to enforce S.B. 1070,”; (2) that he has standing to

challenge the law as a “Hispanic residing in Arizona,”; and (3) in the alternative,

the court should have granted Escobar leave to amend his complaint. All of these

contentions fail, and we affirm the district court in all respects.1

      Escobar contends that “if he refuses to enforce the Act, he can be disciplined

by his employer or subjected to costly enforcement actions,” but if he enforces it

he “can be subjected to costly civil actions alleging the deprivation of civil rights

of the individual against whom he enforces the Act.” This theory of standing is




      1
        Because the parties are familiar with the facts of the case, we repeat them
here only as necessary to explain our decision. Our jurisdiction is pursuant to 28
U.S.C. § 1291, and jurisdiction below was pursuant to 28 U.S.C. § 1331.

                                            2
foreclosed by this court’s decision in City of S. Lake Tahoe v. Cal. Tahoe Reg’l

Planning Agency, 625 F.2d 231 (9th Cir. 1980), which is directly on point.

      Nor does Escobar have standing to challenge S.B. 1070 as a “Hispanic

residing in Arizona,” since he has alleged insufficient facts in his complaint that

could allow a court to infer injury on this basis. Mere conclusory allegations are

not enough to establish the “concrete and particularized” injury required for

standing under Article III. See, e.g., Carrico v. City & Cnty. of San Francisco, 656

F.3d 1002, 1006 (9th Cir. 2011).

      Finally, the district court was not required to dismiss the complaint with

leave to amend. Escobar never requested leave to amend and “[w]here a party does

not ask the district court for leave to amend, the request [on appeal] to remand with

instructions to permit amendment comes too late.” Alaska v. United States, 201

F.3d 1154, 1163–64 (9th Cir. 2000).

      For the foregoing reasons, the decision of the district court is AFFIRMED.




                                           3